977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.OTIS BLACKMON, Defendant-Appellant.
No. 92-6643.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 23, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-87-42-C, CA-91-136-C-C-P)
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
Otis Blackmon, Appellant Pro Se.  Harry Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
OPINION
PER CURIAM:


1
Otis Blackmon appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Blackmon, Nos.  CR-87-42-C, CA-91-136-C-C-P (W.D.N.C. May 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED